Citation Nr: 1444468	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right ankle ulcer and amputation of right lower extremity.


REPRESENTATION

The Veteran is represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to January 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2007, the Veteran submitted a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right ankle ulcer and amputation of right lower extremity, which was denied in a May 2007 rating decision.  In March 2008, the Veteran submitted an opinion that supported his claim.  The RO accepted this document, and contemporaneously submitted documents, as a "claim" to reopen the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right ankle ulcer and amputation of right lower extremity.  However, given that VA received the March 2008 opinion, which is new and material evidence, during the appeals period following the May 2007 rating decision, the Board finds that this does not constitute a claim to reopen, but is, instead, evidence to be considered pursuant to the Veteran's original claim.  38 C.F.R. § 3.156(b) (2013).  Thereafter, the RO issued a March 2009 rating decision that essentially confirmed and continued the denial of the Veteran's claim.  The Veteran then timely perfected an appeal.  As such, the Board finds that the Veteran's claim comes to the Board on appeal from the May 2007 rating decision and is not a claim to reopen.


REMAND

In July 2011, the Board remanded the Veteran's above-captioned claim to obtain relevant evidence that had been identified, but had not been associated with the claims file.  Based on a review of the record, the relevant evidence was obtained and associated with the claims file.  Additionally, while the Veteran's claim was in remand status, the Veteran was scheduled for and underwent a VA examination.  After a January 2013 supplemental statement of the case was issued, the Veteran's claim was remitted to the Board for further appellate review.  In the section of the January 2013 supplemental statement of the case listing the evidence that was reviewed, there was no indication that the new VA examination was considered in the re-adjudication of the Veteran's claim.

In January 2014, the evidence of record included documentation indicating that the Veteran was scheduled for a VA examination.  However, the Board was unable to locate an examination report documenting the findings and opinion of the VA examiner.  As such, the Board found that a remand was required in order to obtain another opinion from a VA examiner based on a claims file review.  In remanding the Veteran's claim, the Board directed that an opinion be obtained from an appropriate specialist regarding whether the Veteran's right ankle ulcer and right lower extremity amputation were the result of fault on the part of VA medical personnel.

While the Veteran's claim was in remand status, additional VA treatment records were obtained.  Included among these records was a copy of a July 2012 VA examination report.  

In June 2014, the Veteran's claim file was made available to and was reviewed by another VA examiner.  The examiner then rendered the following opinions:

It is not likely that the Veteran's right ankle ulcer and resulting amputation were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel.

The right ankle ulcer and resulting amputation were the result of an event that was not 'reasonably foreseeable.'

The June 2014 VA examiner did not provide an original rationale in support of these opinions.  Instead, the examiner inserted the rationale from the July 2012 examiner verbatim in the June 2014 examination report.  The Veteran's claim was readjudicated and a July 2014 supplement statement of the case was issued.  In the section of the supplemental statement of the case that lists the evidence that was reviewed, there was no indication that the July 2012 VA examination report was considered in the re-adjudication of the Veteran's claim.  The Veteran's claim was then returned to the Board for further appellate review.

First, other than the June 2014 VA examination, no other VA examination has been considered in the re-adjudication of the Veteran's claim since the July 2011 remand.  As mentioned above, neither of the supplemental statements of the case issued since the July 2011 remand indicate that the July 2012 VA examination was considered in the re-adjudication of the Veteran's claim.  The Veteran has not submitted a waiver of review with respect to the July 2012 VA examination.  Consequently, and in the interest of due process, the Board finds that a remand is warranted in order for the July 2012 VA examination to be considered in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

Second, with respect to the June 2014 VA examiner's opinion, the examiner stated that the Veteran's right ankle ulcer and right lower extremity amputation were the result of an event that was "not reasonably foreseeable," which supports the Veteran's claim.  However, the rationale provided by the July 2012 VA examiner and reiterated by the June 2014 VA examiner is negative to the Veteran's claim.  As such, the Board finds that the June 2014 VA examiner's conclusions and opinions are contradictory.  

Additionally, after the VA examiner rendered the July 2012 opinion, voluminous treatment records were associated with the claims file, primarily in December 2012 and March 2014.  Among the records associated with the claims file were treatment records pertaining to the Veteran's hospitalization from April to August 1995.  This is especially significant given that the Veteran's representative, in a November 2013 brief, contends that these records reveal the presence of a right ankle ulcer during the Veteran's hospitalization.  In particular, the representative asserted that a treatment report dated on May 16, 1995, included a finding of stage I decubitis ulcer, bilateral aspects of the Veteran's ankles.  These records were not discussed or considered by the July 2012 VA examiner because they were not associated with the claim file until after the July 2012 examination took place.  Further, because the June 2014 VA examiner simply reiterated the July 2012 VA examiner's rationale, these records are not shown to have been considered by the June 2014 VA examiner.  Consequently, the Board finds that the July 2012 and June 2014 VA examinations are not adequate because they did not include a review of all of the relevant evidence of record.  Thus, a remand to obtain a wholly new opinion is required.

Accordingly, the case is remanded for the following action:

1.  The Veteran's VA treatment reports dated on May 10, 1995; May 11, 1995; May 16, 1995; May 19, 1995, and June 26, 1995, that demonstrate that the Veteran experienced redness on the lateral aspect of his right ankle and/or a stage I decubitis ulcer on the lateral aspect of the right ankle, must be considered.  If these records are not already associated with the claim file, these records must be obtained and associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  An opinion from a new VA examiner must be obtained.  The claims file and a copy of this remand must be made available to and reviewed the examiner.  The examiner must specifically consider and discuss the VA treatment reports dated on May 10, 1995; May 11, 1995; May 16, 1995; May 19, 1995, and June 26, 1995, if they have been associated with the claims file.  Thereafter, the examiner must provide an opinion as to whether the treatment the Veteran received at a VA hospital from April to August 1995 caused any additional disability, to include, but not limited to, a right ankle ulcer and/or right lower extremity amputation.  If so, the examiner must identify the additional disability or disabilities.  

If the treatment received by the Veteran at a VA hospital from VA from April to August 1995 resulted in an additional disability or disabilities, the examiner must then provide an opinion as to whether:

(a) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; 

OR 

(b) that the proximate cause of any additional disability was due to an event not reasonably foreseeable.

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; OR, VA furnished the treatment without the Veteran's informed consent.

The examiner is advised that, generally, informed consent is the freely given consent that follows a careful explanation by the practitioner to the veteran or the Veteran's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the veteran or who will perform the particular procedure or provide the treatment, must explain in language understandable to the veteran or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The veteran or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the veteran or surrogate if the proposed treatment is novel or unorthodox.  The veteran or surrogate may withhold or revoke his or her consent at any time.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  The RO must specifically ascertain whether VA furnished treatment to the Veteran from April to August 1995 without his informed consent pursuant to 38 C.F.R. § 17.32 (2013).  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

